ORDER OF MULTIDISTRICT LITIGATION PANEL

                       Order Pronounced April 25, 2011


10-0376     IN RE  DEEPWATER HORIZON INCIDENT LITIGATION

Movant BP Exploration & Production, Inc. is ordered to submit to the clerk
copies of the live petitions filed by the plaintiffs in the six cases
pending in state court and listed in the appendix to its Motion to Re-Open
and Supplement Motion for Transfer and Emergency Motion for Stay.  The
copies are to be filed with the clerk by 5:00 p.m. Friday, April 29.